Citation Nr: 0635132	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to exemption for medication copayments based on 
participation in Vocational Rehabilitation under Chapter 31 
of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1995 to November 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from actions by the Department of 
Veterans Affairs (VA) medical center (MC) located in 
Roseburg, Oregon, which denied the benefit sought on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2004; the Board, subsequently, remanded the 
veteran's appeal for additional development.  Upon remand, 
the Board directed the veteran to be provided notice as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  The record shows that the veteran was provided a 
VCAA letter in February 2005.  The Board also possesses the 
veteran's vocational rehabilitation folder and his claims 
folder for review.  In addition, as further directed by the 
Board remand, the VAMC has provided a detailed accounting of 
the medications provided and the copayments assessed during 
the time period in question, June 2001 through January 2003.  

The VAMC also addressed, and made corrections after 
reviewing, whether the veteran was charged copayments for 
medications for the veteran's service connected disabilities 
and whether he was charged for any medications after the 
veteran's service connected disabilities had a combined 
rating of 50 percent, January 2003.  See 38 C.F.R. 
§ 17.110(c).  In the Board's remand, the Board also noted 
that there was evidence that the veteran may qualify for the 
waiver of copayments due to the amount of the veteran's 
income.  The veteran failed, however, to report his income 
for the period in question.  The Board finds that the VAMC 
completed all directives included in the Board's remand.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's participation in Vocational Rehabilitation 
under Chapter 31 of Title 38 of the United States Code does 
not provide an exemption to owing copayments on VA provided 
medications.


CONCLUSION OF LAW

Participation in vocational rehabilitation under Chapter 31 
of Title 38 of the United States Code does not provide an 
exemption to the copayment requirement for medications.  
38 U.S.C.A. §§ 1710, 1722A, 3102, 3104; 38 C.F.R. §§ 
17.37, 17.38, 17.110(c), 21.240.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in February 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
veteran's representative argued that the veteran was not 
provided proper notice, noting that the veteran did not 
receive notice that complied with the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board first notes that the veteran's claim is not one for 
service connection, and that the portions of Dingess dealing 
with providing notice of the five elements of a service 
connection claim are not applicable.  

Regarding the claim that the veteran was not provided notice 
regarding the specific information or evidence necessary to 
resolve the issue, the Board notes that the VCAA letter 
specifically informed the veteran that to substantiate the 
claim he would need to provide evidence indicating that his 
income was below a certain amount; the veteran was provided a 
form to complete that would provide this information.  The 
Board notes that the veteran's other contentions rest on 
interpretation of the law and, therefore, do not turn on 
development of the facts and the VCAA has no effect on these 
contentions. See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided VCAA notice until 
after the Board's remand, and therefore, after the initial 
unfavorable AOJ decision.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  As noted, the veteran testified before the Board 
in March 2004.  The Board further notes that the veteran has 
not provided the information the VAMC requested regarding his 
income during the period in question.  In this regard, the 
Board notes that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserts that he should have been exempted from 
making copayments on medication because of his participation 
in Vocational Rehabilitation under Chapter 31.  The record 
indicates that, due to his service-connected disabilities, he 
was found eligible for Chapter 31 benefits and began the 
program in August 1999.  See 38 U.S.C.A. § 3102.  Under 
38 U.S.C.A. § 3104, a veteran being provided Chapter 31 
Vocational Rehabilitation is entitled to a group of benefits 
including treatment, care, and services described in Chapter 
17 of Title 38.  The regulation implementing this law also 
indicates that a veteran enrolled in Vocational 
Rehabilitation is provided with special benefits:  "A 
Chapter 31 participant shall be furnished medical treatment, 
care and services which VA determines are necessary to 
develop, carry out and complete the veteran's rehabilitation 
plan.  The provision of such services is a part of the 
veteran's entitlement to benefits and services under Chapter 
31 . . . ."  See 38 C.F.R. § 21.240.

The veteran's representative argued that those writing VA's 
laws provided those in Vocational Rehabilitation preferential 
treatment and that this preferential treatment is also 
evident in the VA regulations.  For example, 38 C.F.R. 
§ 17.37 provides that certain groups will be given hospital 
and outpatient care even if not enrolled in the VA healthcare 
system, and, therefore, given care even if the veteran is in 
a low priority group under 38 C.F.R. § 17.36.  Among the 
groups of veterans who do not need to enroll are those who 
are rated for service-connected disabilities at 50 percent or 
more and those participating in Vocational Rehabilitation.  
The regulation indicates that these veterans will receive VA 
care provided in the "medical benefits package" described 
in 38 C.F.R. § 17.38.  The "medical benefits package" 
includes prescription drugs, including over-the-counter 
drugs.

The VAMC denied the veteran's claim, however, based on 
38 C.F.R. § 17.110, notes that there are copayments for VA 
provided medications.  This regulation provides that there 
will not be copayments on medications in certain instances:  
when the veteran has service-connected disabilities rated at 
50 percent or more disabling; the medication is for a 
service-connected disability; the veteran has an income that 
does not exceed a stated amount; the medication is for 
certain Vietnam-era veterans with exposure to herbicide, 
radiation-exposed veterans, Persian Gulf War veterans or 
post-Persian Gulf War combat-exposed veterans; the medication 
is for treatment of sexual trauma; the medication is for 
treatment of cancer of the head or neck; or the medication is 
provided as part of a VA approved research project.  See 
38 C.F.R. § 17.110(c). 

The copayments in question are those charged before January 
2003, the date the veteran was rated as 50 percent disabled, 
for medications related to non-service-connected 
disabilities.  There is no evidence of record that the 
medications in question fall under any of the above noted 
exemptions noted in 38 C.F.R. § 17.110(c).

The veteran's representative, as noted, argued that those in 
Vocational Rehabilitation are given a favored status.  The 
veteran's representative argued that this favored status is 
compromised by insisting that the veteran pay copayments.  
Further, the veteran's representative argued that the 
language of 38 C.F.R. §§ 17.37-38 indicates that the veteran 
will receive prescription drugs, and does not indicate that 
there are any restrictions or costs associated.  The 
veteran's representative also argued that all the veteran's 
prescriptions can be viewed as medication for the veteran's 
service-connected disability, as these medications helped him 
complete Vocational Rehabilitation and to locate employment 
and that the veteran has been found to have a "serious 
employment handicap."  See 38 U.S.C.A. § 3102(2).  

Although the Board has carefully considered the veteran's 
representatives arguments regarding legal interpretation, the 
Board does not find these arguments persuasive.  Regarding 
the argument that not providing an exemption for those in 
Vocational Rehabilitation, in effect, thwarts the intent of 
the Vocational Rehabilitation program, the Board notes that 
it cannot override the plain meaning of VA law and 
regulations.  

The Board highlights that VA regulations provide enumerated 
exemptions to the requirement that the veteran make a 
copayment.  Further, 38 C.F.R. § 17.37 indicates that those 
rated for service-connected disabilities at 50 percent or 
more are exempted from having to enroll in the VA healthcare 
system in order to receive services, and yet, this group of 
veterans is again listed as a group exempted from making 
copayments under 38 C.F.R. § 17.110(c)(1).  In contrast, 
although those in Vocational Rehabilitation are exempted from 
enrollment in the VA healthcare system, this group is not 
listed as a group exempted from the making of copayments.  
See 38 C.F.R. § 17.110.  The Board finds that the regulations 
specific mentioning of the exemption provided to those rated 
for service-connected disabilities at 50 percent or more in 
both sections counters the representative's argument that 
inclusion in the groups provided an exemption under 38 C.F.R. 
§ 17.37 (enrollment not required in the VA healthcare system) 
indicates an exemption to medication copayments even though 
not listed in 38 C.F.R. § 17.100.  The Board notes the 
decision to provide those in Vocational Rehabilitation 
special or additional benefits does not preclude VA from not 
providing them all "special" benefits or from placing 
certain restrictions or requirements on those benefits.  

Regarding the argument that all medications should be 
considered medications for the veteran's service-connected 
disabilities, and thus, fit the exemption to copayments 
provided by 38 C.F.R. § 17.110(c)(2), the Board finds no 
basis in VA law or regulations for this contention.  The 
veteran was enrolled in Vocational Rehabilitation to provide 
him assistance in training and locating employment, as the 
veteran's service-connected disabilities were found to have 
given him a "serious employment handicap."  For purposes of 
evaluating whether a medication was for a service-connected 
disability, however, the VAMC did not award the veteran a 
separate "employment" disability. 

The Board, therefore, finds that there is no exemption 
afforded medications copayments on the basis that the veteran 
is in Vocational Rehabilitation.  While sympathetic to the 
appellant's situation, VA law and regulatory criteria clearly 
define when medications are not subject to copayments.  The 
Board cannot go beyond the law based on the argument that 
those in Vocational Rehabilitation has been provided 
"favored status" in other contexts.  The veteran's claim, 
therefore, is denied. 


ORDER

An exemption for medication copayments based on participation 
in Vocational Rehabilitation under Chapter 31 of Title 38 of 
the United States Code is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


